Citation Nr: 0712603	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a left elbow scar, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO), which denied entitlement to an 
increased evaluation for a service-connected left elbow scar.


FINDING OF FACT

The veteran's left elbow scars are tender on objective 
demonstration; the scars do not limit function and are not 
more than six square inches in area.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for scars 
of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7801-7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and March 
2005 and rating decisions in April 2003 and March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The veteran's service medical records show that he sustained 
a laceration of his left elbow as a result of falling off a 
motorcycle in June 1968.  

Service connection for a tender left elbow scar was 
established by an RO rating action dated in August 1994.  
This disorder was rated as 10 percent disabling under 
Diagnostic Code 7804 of VA's Schedule for Rating 
Disabilities, effective from December 1993.

The regulations for evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590 
(July 31, 2002).  The evidence does not show that the 
veteran's scar meets the criteria for rating greater than 10 
percent under the prior criteria.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7801-7805 (prior to August 30, 2002).  
Neither does he meet the criteria for a rating greater than 
10 percent under the revised regulations.  38 C.F. R. Part 4 
§ 4.118 Diagnostic Codes 7801-7805 (effective August 30, 
2002).

Under the old and new criteria, Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars that are tender and 
painful on objective demonstration.  He is assigned the 
highest rating available under that Diagnostic Code.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 
7805 under both criteria allows scars to be rated on the 
limitation of function of the part affected.  In reviewing 
the VA examination reports, specifically the examinations of 
July 2002, April 2003, and February 2004, it is noted that 
there is no limitation of function attributable to the left 
elbow scars so as to warrant application of Diagnostic Code 
7805.  On all examinations the veteran was noted to have 
either a full or normal range of motion.  The examiner noted 
in February 2004 that the veteran's scars were well healed 
with no underlying tissue loss or fixation to adjacent 
structures.  He further reported that the scars were not 
deformed, raised, or unstable.  Therefore, the Board finds 
that the evidence is against entitlement to a rating in 
excess of the current 10 percent based on DC 7805.  In 
addition, as demonstrated on VA examinations in July 2002, 
April 2003, and February 2004, none of the veteran's scarring 
is shown to exceed six square inches such as to warrant an 
increased evaluation under current Diagnostic Code 7801.  On 
the latter examination it was noted that the veteran had a 
four centimeter linear scar that parallels and overlies the 
most proximal portion of the ulnar crest.  The maximum width 
of this scar was noted to be two millimters on VA examination 
in April 2003.  There was also on VA examination in February 
2004 a one centimeter scar over the tip of the olecron and a 
two centimeter scar located over the lateral epicondyle of 
the left elbow.  This does not meet the criteria for an 
increased rating which require an area of six square inches 
or 39 square centimeters.  Thus an increased evaluation is 
not warranted under DC 7801 under the new criteria.  The 
Board finds no basis to assign the veteran any rating greater 
than the current 10 percent or any rating in additional to 
the current 10 percent.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

In view of the above, the Board concludes that an evalution 
in excess of that currently assigned is not warranted.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule.  However, as the evidence 
is not in equipoise, the rule is inapplicable in this case.  
See 38 C.F.R. 4.3 (2006).


ORDER

An increased rating, greater than 10 percent, for a left 
elbow scar is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


